DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
Response to Amendment
3.	The amendments to Claims 1,11,13,14 in the submission filed 2/1/2021 are acknowledged and accepted.
4.	Pending Claims are 1-4,6-14. Claims 6-10 were withdrawn previously. Claims 1-4,11-14 will be examined.

Response to Arguments
5.	Applicant’s arguments, see Remarks filed 2/1/2021 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1-4,11-14  has been withdrawn. 

Election/Restrictions
6.	Claim 1 is allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 11/4/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-10, directed to Groups II, III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brandon Fritz on 3/25/2021.


1)	In each of the claims 6-10, changed Claim status Identifiers as follows:
a)	In Claim 6:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
b)	In Claim 7:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
c)	In Claim 8:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—
d)	In Claim 9:
--On Line 1,

“(Withdrawn)”
To:
--(Originally Presented)—
e)	In Claim 10:
--On Line 1,
Change:
“(Withdrawn)”
To:
--(Originally Presented)—

2)	On Claim 1:
-On Line 18,
Change:
“ pattern order”
To:
-- pattern--

Allowable Subject Matter
8.	Claims 1-4,6-14 (renumbered Claims 1-13) are allowed.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2014/0168390 A1, US 2011/0310003 A1, KR 2013-0128219 A) for at least the reason that the cited art of record fails to teach or reasonably suggest an autostereoscopic 3D display, the display in combination with limitations in Lines 1-17 of the claim, comprising:
“wherein the first and the second view-maps include a same pattern as the standard view-map for pixels in a central area of the display panel.”.
Claims 2-4,6-14 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D
Jyotsna V Dabbi								4/5/2021Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872